                                         Case 5:17-cv-00220-LHK Document 1122 Filed 01/04/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     FEDERAL TRADE COMMISSION, et al.,                   Case No. 17-CV-00220-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                          ORDER GRANTING IN PART AND
                                                                                             DENYING IN PART BLACKBERRY
                                  14             v.                                          LIMITED'S ADMINISTRATIVE
                                                                                             MOTION TO SEAL CERTAIN TRIAL
                                  15     QUALCOMM INCORPORATED, et al.,                      EXHIBITS
                                  16                    Defendants.                          Re: Dkt. No. 1111
                                  17

                                  18          The Court finds that QX9252 meets the compelling reasons standard for sealing, and thus

                                  19   grants Blackberry Limited’s motion to seal QX9252.

                                  20          Blackberry Limited seeks to seal the entirety of its license agreement with Qualcomm,

                                  21   JX0093. The Ninth Circuit has held, and this Court has previously ruled, that “pricing terms,

                                  22   royalty rates, and guaranteed minimum payment terms” of patent licensing agreements plainly

                                  23   constitute trade secrets, and are thus sealable. In re Elec. Arts, Inc., 298 F. App’x 568, 569 (9th

                                  24   Cir. 2008). Blackberry Limited’s request seeks to seal far more than this limited information and

                                  25   thus is overly broad. Accordingly, the Court denies without prejudice Blackberry Limited’s

                                  26   motion to seal JX0093. If Blackberry Limited wishes to file an appropriately narrowly tailored

                                  27
                                                                                         1
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY LIMITED'S ADMINISTRATIVE
                                       MOTION TO SEAL CERTAIN TRIAL EXHIBITS
                                         Case 5:17-cv-00220-LHK Document 1122 Filed 01/04/19 Page 2 of 2




                                   1   version of JX0093, it must do so by January 5, 2019.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: January 4, 2019

                                   5                                                  ______________________________________
                                                                                      LUCY H. KOH
                                   6                                                  United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                                       2
                                  28   Case No. 17-CV-00220-LHK
                                       ORDER GRANTING IN PART AND DENYING IN PART BLACKBERRY LIMITED'S ADMINISTRATIVE
                                       MOTION TO SEAL CERTAIN TRIAL EXHIBITS
